UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 04-7292



AGHA NAVID GUL,

                                                  Petitioner - Appellant,

            versus


RICHLAND     COUNTY     COURT,    Columbia,     South
Carolina,

                                                   Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(CA-04-720-4-26BH)


Submitted:    November 10, 2004               Decided:   November 22, 2004


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Agha Navid Gul, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Agha   Navid   Gul   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his civil action against the Richland County

Court.    We grant Gul’s motion to proceed in forma pauperis on

appeal.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Gul v. Richland County, No. CA-04-720-4-26BH (D.S.C.

June 7, 2004).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -